        Case 2:17-cr-00124-JAD-EJY Document 525 Filed 02/08/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00124-JAD-EJY

 4                 Plaintiff,                           ORDER
 5          v.
                                                             ECF No. 524
 6   KARY WATSON,

 7                 Defendant.

 8
 9
            IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
10
     November 9, 2020 at 2:00 p.m., be vacated and continued to February 22, 2021, at 11:00 a.m.
11
12
            DATED this 8th day of February, 2021.
13
14
15                                              HONORABLE JENNIFER A. DORSEY
16                                              UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                                    3
